DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.

Claim Objections
Claims 17 and 19 are objected to because of the following informalities: the phrases "the surface" should read "the first contact surface" (claim 17, line 4); and "first and second directions" should read "a first direction and a second direction" and "the second further regions" should read "the plurality of second further regions" (claim 9, lines 4-6).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "the concentration … of (in) the second region", as recited in claims 2, 7 and 17, is unclear as to whether said limitation is the same as or different from "a second concentration profile" and/or "a second peak concentration", as recited in claim 1.
The claimed limitation of "the concentration … of the first region", as recited in claims 2, 7 and 17, is unclear as to whether said limitation is the same as or different from "a first concentration profile" and/or "a first peak concentration", as recited in claim 1.
Claim 2 recites the limitation "the front surface of the first region" in line 6. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear as to whether said limitation is the same as or different from "a first contact surface", as recited in claim 1.
The claimed limitation of "a front surface of the first region", as recited in claim 7, is unclear as to whether said limitation is the same as or different from "a first contact surface", as recited in claim 1.
The claimed limitation of "second conductivity type impurities", as recited in claim 17, is unclear as to whether said limitation is the same as or different from "second conductivity type impurities", as recited in claim 1.
Claim 17 recites the limitation "the surface of the second region" in line 8. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7 and 18, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoshi (JP2016162776A).
As for claim 1, Satoshi shows in Fig. 2 and related text a semiconductor device 900, comprising: 
a semiconductor body 10 including a first semiconductor layer 20 of a first conductivity type N; 
a first electrode 26 provided on a back surface of the semiconductor body; and 
a second electrode 24 provided on a front surface of the semiconductor body, the semiconductor body further including a second semiconductor layer 12/14 of a second conductivity type P provided between the first semiconductor layer and the second electrode, 
the second semiconductor layer including a first region 14 and a second region (region between 15 and leftmost 14 of) 12 arranged along the front surface of the semiconductor body, the first region including second conductivity type impurities and having a first contact surface contacting the second electrode, the first region having a first concentration profile in a thickness direction directed from the front surface of the semiconductor body to the back surface of the semiconductor body where a first peak concentration of the second conductivity type impurities in the first region is provided at a first depth, the first region being electrically connected to the second electrode, the second region including the second conductivity type impurities with a second concentration profile in the thickness direction different from the first concentration profile, where a second peak concentration of the second conductivity type impurities in the second region is provided at a second depth deeper than the first depth in the thickness direction, 
wherein the first region and the second region of the second semiconductor layer each contact the first semiconductor layer, and 
wherein the second peak concentration is lower than the first peak concentration ([0020] and [0022]).

As for claim 2, Satoshi shows the second region of the second semiconductor layer has a front surface contacting the second electrode, and 
the concentration of the second conductivity type impurities at the front surface of the second region is lower than the concentration of the second conductivity type impurities at the front surface of the first region of the second semiconductor layer (Fig. 2; [0020] and [0022]). 

As for claim 5, Satoshi shows the second peak concentration of the second conductivity type impurities in the second region of the second semiconductor layer is positioned between the first semiconductor layer and the second electrode (Fig. 2). 

As for claim 6, Satoshi shows the first peak concentration of the second conductivity type impurities in the first region of the second semiconductor layer is positioned between the first semiconductor layer and the second electrode, and 
the second peak concentration of the second conductivity type impurities in the second region of the second semiconductor layer is positioned between the first semiconductor layer and the second electrode (Fig. 2).

As for claim 7, Satoshi shows the concentration ([0020]: 1x1017cm-3) of the second conductivity type impurities in the second region of the second semiconductor layer at a front surface of the second region is equal to or less than one-tenth the concentration ([0022]: 1x1018cm-3) of the second conductivity type impurities at a front surface of the first region in the second semiconductor layer.

As for claim 18, Satoshi show the first region surrounds a plurality of second further regions (rest of) 12, each of the plurality of second further regions being similar to the second region, and the first region is in contact with the plurality of the second further regions (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 14-16 and 19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2016162776A) in view of Kitani et al. (2014/0077226).
As for claims 3, 14-16 and 19, Satoshi disclosed substantially the entire claimed invention, as applied to claims 1 and 2, respectively, above, except the second electrode has a stacked structure including a first metal layer and a second metal layer, the second metal layer being positioned between the second semiconductor layer and the first metal layer, the second metal layer contacting the second semiconductor layer, and the second metal layer has a first contact resistance at the front surface of the first region of the second semiconductor layer and a second contact resistance at the front surface of the second region of the second semiconductor layer, the second contact resistance being larger than the first contact resistance (claim 3); and the second semiconductor layer includes a plurality of second further regions arranged in a first direction and a second direction, each of the plurality of second further regions being similar to the second region, and, wherein the first direction is parallel to the front surface of the semiconductor body (claim 14), the first region has a lattice pattern (claim 15); the second direction is perpendicular to the second direction (claim 16); and the second semiconductor layer includes a plurality of second further regions, each of the plurality of second further regions being similar to the second region, the plurality of second further regions being arranged along the front surface of the semiconductor body in first and second directions, the first direction being perpendicular to the second direction, and the first region is provided with a grid pattern between the second further regions.
Kitani et al. teach in Figs. 1, 2A and related text:
As for claim 3, the second electrode 3/Al pad has a stacked structure including a first metal layer (Al pad) and a second metal layer 3, the second metal layer being positioned between the second semiconductor layer 2 and the first metal layer, the second metal layer contacting the second semiconductor layer ([0030], lines 11-13), and the second metal layer has a first contact resistance at the front surface of the first region 2B of the second semiconductor layer and a second contact resistance at the front surface of the second region 2A of the second semiconductor layer, the second contact resistance being larger than the first contact resistance. 

As for claims 14-16 and 19, the second semiconductor layer 2 includes a plurality of second further regions 2B, each of the plurality of second further regions being similar to the second region, the plurality of second further regions being arranged along the front surface of the semiconductor body in a first direction and a second direction, the first direction being perpendicular to the second direction, and the first region 2A is provided with a grid (lattice) pattern between the second further regions.
Satoshi and Kitani et al. are analogous art because they are directed to a Schottky barrier diode and one of ordinary skill in the art would have had a reasonable expectation of success to modify Satoshi with the specified feature(s) of Kitani et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the second electrode having a stacked structure including a first metal layer and a second metal layer, the second metal layer being positioned between the second semiconductor layer and the first metal layer, the second metal layer contacting the second semiconductor layer, and the second metal layer having a first contact resistance at the front surface of the first region of the second semiconductor layer and a second contact resistance at the front surface of the second region of the second semiconductor layer, the second contact resistance being larger than the first contact resistance; and the second semiconductor layer including a plurality of second further regions, each of the plurality of second further regions being similar to the second region, the plurality of second further regions being arranged along the front surface of the semiconductor body in first and second directions, the first direction being perpendicular to the second direction, and the first region being provided with a grid (lattice) pattern between the second further regions, as taught by Kitani et al., in Satoshi's device, in order to improve the performance and the reliability of the device interconnection. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

 Claim(s) 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2016162776A) and Kitani et al. (2014/0077226) in view of Ota et al. (2012/0056198).
Satoshi and Kitani et al. disclosed substantially the entire claimed invention, as applied to claim 3 above, including the first metal layer includes aluminum.
Satoshi and Kitani et al. do not disclose that the second metal layer includes titanium.
Ota et al. teach in Figs. 1, 2A and related text the second metal includes titanium ([0043], lines 2-4).
Satoshi, Kitani et al. and Ota et al. are analogous art because they are directed to a Schottky barrier diode and one of ordinary skill in the art would have had a reasonable expectation of success to modify Satoshi and Kitani et al. with the specified feature(s) of Ota et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use titanium as the second metal, as taught by Ota et al., in Satoshi and Kitani et al.'s device, in order to prevent a metallic material in the contact hole from diffuse into a substrate.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2016162776A) in view of Ota et al. (2012/0056198).
Satoshi disclosed substantially the entire claimed invention, as applied to claim 1 above, except the second conductivity type impurities in the first region of the second semiconductor layer has a first concertation ratio, the first concertation ratio corresponding to a ratio of the concentration of second conductivity type impurities at the surface of the first region to the first peak concentration, and the second conductivity type impurities in the second region of the second semiconductor layer has a second concertation ratio, the second concertation ratio corresponding to a ratio of the concentration of second conductivity type impurities at the surface of the second region to the second peak concentration, and wherein the second concertation ratio is less than the first concertation ratio (claim 17).
Ota et al. teach in Figs. 1, 2A, 2B and related text the second conductivity type impurities in the first region 14 of the second semiconductor layer has a first concertation ratio, the first concertation ratio corresponding to a ratio of the concentration of second conductivity type impurities at the surface (arbitrarily chosen: surface adjacent layer 20) of the first region to the first peak concentration, and the second conductivity type impurities in the second region 18 of the second semiconductor layer has a second concertation ratio, the second concertation ratio corresponding to a ratio of the concentration of second conductivity type impurities at the surface (arbitrarily chosen: surface adjacent layer 12) of the second region to the second peak concentration, and wherein the second concertation ratio is less than the first concertation ratio.
Satoshi and Ota et al. are analogous art because they are directed to a Schottky barrier diode and one of ordinary skill in the art would have had a reasonable expectation of success to modify Satoshi with the specified feature(s) of Ota et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the second conductivity type impurities in the first region of the second semiconductor layer having a first concertation ratio, the first concertation ratio corresponding to a ratio of the concentration of second conductivity type impurities at the surface of the first region to the first peak concentration, and the second conductivity type impurities in the second region of the second semiconductor layer having a second concertation ratio, the second concertation ratio corresponding to a ratio of the concentration of second conductivity type impurities at the surface of the second region to the second peak concentration, and wherein the second concertation ratio being less than the first concertation ratio, as taught by Ota et al., in Satoshi's device, in order to improve the performance of the device. 
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811